— Order unanimously affirmed, without costs. Memorandum: This appeal is from an order which vacated an attorney’s charging lien filed, pursuant to section 475 of the Judiciary Law, against a portion of the proceeds due under a judgment rendered in this tax certiorari proceeding. Appellant contends that there was a fee-splitting agreement between its firm and T. Crouse Barnum, the attorney of record, which permitted them to share in any contingent fee received as a result of the tax assessment litigation. In its petition, appellant alleges claims which may form the basis for a contractual claim (see People v Keeffe, 50 NY2d 149, 155), but we find no allegations sufficient to support a lien against the moneys available for satisfaction of the judgment (cf. Matter of Gutchess, 90 *724AD2d 663, 664). Only the attorney of record herein is entitled to an attorney’s statutory or charging lien (Melzer v 195 Broadway Corp., 18 AD2d 1108; Friedland v 601 West 149th St., 15 AD2d 742; Matter of Sebring, 238 App Div 281; 7 NY Jur 2d, Attorneys at Law, § 176, pp 98-99). Appellant acknowledges that T. Crouse Barnum was the attorney of record, and that the firm of Smith, Sovik, Kendrick, McAuliffe & Schwarzer, P. C., was retained as trial and appellate counsel. (Appeal from order of Supreme Court, Onondaga County, Tenney, J. — attorney’s lien.) Present — Callahan, J. P., Doerr, Boomer, Green and Schnepp, JJ.